DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 7-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 10,635,355 to Helmick et al. (“Helmick”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 7 of the instant application; Claim 2 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 8 of the instant application; Claim 3 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 9 of the instant application; Claim 4 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 10 of the instant application; Claim 5 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 11 of the instant application; Claim 6 of Helmick recites, in substantially equivalent form, all of the limitations of Claim 12 of the instant application; Claim 7 of Helmick recites, in substantially equivalent form, 

The prohibition against nonstatutory double patenting rejections under 35 USC 121 does not apply in the instant application, as the claims of the instant application are not consonant with the restriction requirement made by the examiner in the parent application, since the claims have been changed in material respects from the claims at the time the requirement was made.  The instant application includes additional claims not consonant in scope with the original non-elected claims subject to the restriction requirement in the parent application.  Symbol Technologies, Inc. v. Opticon, Inc., 935 Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990).  In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. Gerber, 916 F.2d at 688, 16 USPQ2d at 1440.  The invention of Claims 1-6 and the invention of Claims 7-20 were the subject of the restriction requirement in the parent application.  The invention of Claims 1-6 was not elected in the parent application, and the invention of Claims 7-20 was elected by Applicant and ultimately issued in Helmick.  As Claims 7-20 are drawn to the invention elected, examined, and issued in the parent application, and only Claims 1-6 are drawn to the invention not elected in the parent application, the presentation of Claims 7-20 in the instant application are not consonant with the restriction requirement in the parent application.

It is noted that although Applicant has indicated that a terminal disclaimer has been filed (See Page 7), no such terminal disclaimer is presently of record in the instant application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Applicant’s claims recite language of high, medium, and low priority commands.  Although terms such as high, medium, and low are generally relative terms, it is clear based on the claims use of the language “in order of high to low priority” that the term “high priority” is intended to refer to the highest priority, “low priority” is intended to refer 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2019/0007280 to Sarangam et al. (“Sarangam”), US Patent Application Publication Number 2018/0253331 to Sato et al. (“Sato”), and US Patent Application Publication Number 2013/0315237 to Kagan et al. (“Kagan”)

In reference to Claim 1, Sarangam discloses a system, comprising: a device (See Figure 2), wherein the device comprises: one or more network server devices (See Paragraphs 1 and 33); and a controller coupled to the one or more network server devices (See Figure 2 Number 206), wherein the controller is configured to: fetch a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sarangam using the network attached server storage device of Sato as the device being communicated with across the network, and using the completion queue interrupt signaling based on priority of Kagan, resulting in the invention of Claim 1, in order to yield the predictable result of providing storage with high I/O performance (See Paragraph 2 of Sato and Paragraphs 1, 2, and 33 of Sarangam); and to ensure that the host processing the high priority data immediately, thus enhancing the speed and saving resources (See Paragraphs 26 and 28-29 of Kagan).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sato using the queuing and execution of commands in priority order of Sarangam, and using the completion queue interrupt signaling based on priority of Kagan, resulting in the invention of Claim 1, in order to yield the predictable result of allowing better management of network control plane operations and avoiding queue blocking by low bandwidth packets (See Paragraph 65 of Sarangam); and to ensure that the host processing the high priority 

In reference to Claim 3, Sarangam, Sato, and Kagan disclose the limitations as applied to Claim 1 above.  Kagan further discloses a plurality of completion queues (See Figure 1 Number 56 and Paragraphs 26 and 37-38), wherein each completion queue of the plurality of completion queues is associated with a different bandwidth quality-of-service level (See Paragraph 26).

In reference to Claim 4, Sarangam, Sato, and Kagan disclose the limitations as applied to Claim 3 above.  Kagan further discloses that the associated bandwidth quality-of-service level of each of the plurality of commands corresponds to the different bandwidth quality-of-service levels associated with the plurality of completion queues (See Paragraph 26).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangam, Sato, and US Patent Application Publication Number 2018/0275872 to Benesty et al. (“Benesty”)

In reference to Claim 1, Sarangam discloses a system, comprising: a device (See Figure 2), wherein the device comprises: one or more network server devices (See Paragraphs 1 and 33); and a controller coupled to the one or more network server devices (See Figure 2 Number 206), wherein the controller is configured to: fetch a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sarangam using the network attached server storage device of Sato as the device being communicated with across the network, and using the completion queue interrupt signaling based on priority of Benesty, resulting in the invention of Claim 1, in order to yield the predictable result of providing storage with high I/O performance (See Paragraph 2 of Sato and Paragraphs 1, 2, and 33 of Sarangam); and to ensure that the host processing the high priority data immediately  (See Paragraphs 27-28 of Benesty).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sato using the queuing and execution of commands in priority order of Sarangam, and using the completion queue interrupt signaling based on priority of Benesty, resulting in the invention of Claim 1, in order to yield the predictable result of allowing better management of network control plane operations and avoiding queue blocking by low bandwidth packets (See Paragraph 65 of Sarangam); and to ensure that the host processing the high priority data immediately  (See Paragraphs 27-28 of Benesty).

Response to Arguments

Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive.

Applicant has indicated that a terminal disclaim has been filed to overcome the non-statutory double patenting rejection (See Page 7).  However, no such terminal disclaimer is presently of record in the instant application.  The non-statutory double patenting rejection is thus maintained.

Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185